                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-61310-CIV-ALTMAN/Hunt

MATRIX HEALTH GROUP
d/b/a BioMatrix,

       Plaintiff,
v.

JOHN SOWERSBY,
and INFUCARE,

      Defendants.
____________________________/
                                           ORDER

       THIS MATTER comes before the Court upon the parties’ cross-motions for summary

judgment [ECF Nos. 66 & 69].1 In its Amended Complaint (“Am. Compl.”) [ECF No. 41], the

Plaintiff, Matrix Health Group (“BioMatrix”), asserts eight claims: Breach of Contract against

John Sowersby (Count I); Misappropriation of Trade Secrets under the Defend Trade Secrets Act,

18 U.S.C. § 1836, against both Sowersby and InfuCare (together, the “Defendants”) (Count II);

Violation of Florida’s Uniform Trade Secret Act (“FUTSA”) against the Defendants (Count III);

Tortious Interference with Contract against InfuCare (Count IV); Breach of the Duty of Loyalty

against Sowersby (Count V); Tortious Interference with Business Relationships against Sowersby

(Count VI); Civil Conspiracy to Commit Tortious Interference with Business Relationships against

the Defendants (Count VII); and Unjust Enrichment against the Defendants (Count VIII).



1
  Both the Plaintiff’s Motion for Partial Summary Judgment (“Pl. MSJ”) [ECF No. 66] and the
Defendants’ Motion for Summary Judgment (“Def. MSJ”) [ECF No. 69] are fully briefed: The
Defendants filed a Response in Opposition to the Plaintiff’s Motion for Partial Summary Judgment
(“Def. Resp. MSJ”) [ECF No. 78], and the Plaintiff has filed a Reply (“Pl. Reply”) [ECF No. 81].
The Plaintiff likewise filed a Response in Opposition to the Defendants’ Motion for Summary
Judgment (“Pl. Resp. MSJ”) [ECF No. 76], to which the Defendants have Replied (“Def. Reply”)
[ECF No. 82].
       Although the Defendants claim that they have moved for summary judgment “on all claims

contained in the Amended Complaint,” see Def. MSJ at 2, they have included briefing and

argument only as to Counts I-V. See generally Def. MSJ. Accordingly, the Court hereby

summarily DENIES their Motion as to Counts VI-VIII. See Singh v. U.S. Atty. Gen., 561 F.3d

1275, 1278 (11th Cir. 2009) (“[S]imply stating that an issue exists, without further argument or

discussion,” is not sufficient to preserve a party’s right to contest that issue). For their part,

BioMatrix seeks summary judgment only as to Counts I-V of the Amended Complaint. See

generally Pl. MSJ.

       The Court held a hearing on May 20, 2019, at which the parties presented their oral

arguments. For the reasons set out below, the Court hereby DENIES both motions for summary

judgment.

                                          THE FACTS2

       BioMatrix provides Intravenous Immunoglobulin Therapy (“IVIG”), a type of blood

infusion treatment for patients with certain medical conditions. Pl. Statement of Material Facts

(“Pl. SMF”) [ECF No. 67 ¶ 1]. BioMatrix “maintains” information with respect to “which patients

are eligible for certain products based on their particular insurance plans and which patients are

eligible for certain insurance benefits . . . and which plans provide the most profitability for

BioMatrix.” Id. ¶ 2. BioMatrix also employs “sales representatives”—like Sowersby—to

“maintain and support” its patients by answering their questions and coordinating with their nurses

and treating physicians. Id. ¶ 6. BioMatrix hired Sowersby in July 2014 and assigned him to

manage its central and north Florida regions. Id. ¶ 7.3 The parties disagree over Sowersby’s precise



2
  Unless otherwise specified, the following facts are undisputed.
3
  This is roughly the same territory Sowersby now serves as a sales representative for InfuCare.
Id. ¶ 60.
                                                 2
role at BioMatrix. But it suffices to say here that he was tasked with developing relationships with

physicians whom, BioMatrix hoped, would later refer their patients to BioMatrix for IVIG

treatment. Id. ¶¶ 15-18.

       When he was hired, Sowersby signed, among other documents, an “Offer of Employment

and Employment Contract,” an “Employment Code of Conduct Agreement,” and an “Employee

Handbook Receipt and Acknowledgement.” Id. ¶¶ 10-12. While the parties quibble over the legal

effect of these documents, they do not dispute that Sowersby signed them.

       In March of 2018, an InfuCare representative contacted Sowersby about leaving BioMatrix

and joining InfuCare. Pl. SMF ¶ 29. By April 4, 2018, InfuCare had offered Sowersby a job. Id. ¶

31. On April 14, 2018, Sowersby signed and returned to InfuCare the offer letter he had received

ten days earlier. Id. ¶ 32. Although InfuCare admits that Sowersby began to discuss transferring

patients from BioMatrix to InfuCare prior to notifying BioMatrix of his intent to resign, the parties

fiercely dispute whether Sowersby caused the patients to switch over; whether, instead, the

patients’ treating physician caused the switch; or whether the patients themselves made an

independent decision to leave BioMatrix for InfuCare. Id. ¶¶ 37-51. On this point, however,

Sowersby’s testimony is clear: he hoped to have “as many patients as possible” follow him from

BioMatrix to InfuCare. Id. ¶ 52. The parties agree that, in the end, six patients Sowersby had

worked with at BioMatrix transferred from BioMatrix to InfuCare. Id. ¶ 63.

       Sowersby’s employment with InfuCare began on May 1, 2018. Defendants’ Statement of

Material Facts (“Def. SMF”) [ECF No. 77 ¶ 30]. On May 11, 2018, after receiving a cease and

desist letter from BioMatrix’s legal counsel, InfuCare’s owner, Deven Patel, sent Sowersby an e-

mail, in which he “acknowledge[d]” Sowersby’s “restrictive covenant” with BioMatrix. Pl. SMF

¶ 61. BioMatrix contends that, although InfuCare knew of Sowersby’s “restrictive covenant”



                                                 3
before that e-mail, it nevertheless “allowed Sowersby to continue breaching [his] restrictions.”

Def. SMF ¶ 31.

       BioMatrix now seeks to recover (1) the $131,278 in “gross profit loss” it says it suffered

in 2018 as a result of the loss of the six patients to InfuCare; and (2) an additional $1,650,105 that,

it claims, will constitute its future lost profits over the next nine years (beginning in 2019). Def.

SMF ¶ 44.

                                             THE LAW

       Summary judgment is appropriate where there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); FED. R. CIV. P. 56(a). In determining whether to grant summary judgment, the

Court must consider “particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, interrogatory answers, or other materials.” FED. R. CIV.

P. 56(c). “By its very terms, this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). An issue of fact is “material” if

it might affect the outcome of the case under the governing law. Id. at 248. A dispute about a

material fact is “genuine” if the evidence could lead a reasonable factfinder to rule for the non-

moving party. Id.

       At summary judgment, the moving party has the burden of proving the absence of a genuine

issue of material fact, and all factual inferences are drawn in favor of the non-moving party. See

e.g., Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). Once the moving party satisfies



                                                  4
its initial burden, the burden shifts to the non-moving party to come forward with evidence that a

genuine issue of material fact precludes summary judgment. See Bailey v. Allgas, Inc., 284 F.3d

1237, 1243 (11th Cir. 2002); FED. R. CIV. P. 56(e). “If reasonable minds could differ on the

inferences arising from undisputed facts, then a court should deny summary judgment.” Miranda

v. B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1534 (11th Cir. 1992). Notably, assessments

of credibility—no less than the weighing of evidence—are fact questions not susceptible of

disposition at summary judgment. Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir.

2012). The Court must analyze the record as a whole—and not just the evidence the parties have

singled out for consideration. See Clinkscales v. Chevron U.S.A., Inc., 831 F.2d 1565, 1570 (11th

Cir. 1987). If there are any genuine issues of material fact, the Court must deny summary judgment

and proceed to trial. Whelan v. Royal Caribbean Cruises Ltd., No. 1:12-CV-22481, 2013 WL

5583970, at *2 (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991

(5th Cir. 1981)).

                                           ANALYSIS

1.     The Declaration of Dr. Raam Sambandam

       The Defendants attached to their Motion for Summary Judgment a declaration from Dr.

Raam Sambandam, the physician who treated the six patients at issue here. See Dr. Sambandam

Decl. [ECF No. 70-10]. In its Response to the Defendants’ MSJ, BioMatrix asks the Court not to

consider this declaration because the Defendants failed to disclose Dr. Sambandam as a witness in

the Initial Disclosures they filed under Federal Rule of Civil Procedure 26. Pl. Resp. MSJ at 3-5.

       But the Federal Rules of Civil Procedure make clear that “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the



                                                5
failure was substantially justified or is harmless.” FED. R. CIV. P. 37(c)(1) (emphasis added). And

the Rules’ Committee Notes explain that “[l]imiting the automatic sanction to violations ‘without

substantial justification,’ coupled with the exception for violations that are ‘harmless,’ is needed

to avoid unduly harsh penalties in a variety of situations: e.g., the inadvertent omission from a Rule

26(a)(1)(A) disclosure of the name of a potential witness known to all parties . . . .” FED. R. CIV.

P. 37(c)(1) advisory committee’s note to 1993 amendment (emphasis added). This exception is, of

course, consistent with the purpose behind Rule 26’s disclosure requirement: to provide the parties

with an adequate opportunity to conduct discovery on relevant sources of information about which

they would otherwise (and unfairly) remain ignorant. See FED. R. CIV. P. 26(e) (requiring that a

“party who has made a disclosure under Rule 26(a) . . . supplement or correct its disclosure” only

if “the party learns that in some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise been made known to

the other parties during the discovery process or in writing”) (emphasis added).

       Unsurprisingly, then, courts in this Circuit routinely hold that a party’s failure to disclose

a witness is “harmless” for purposes of Rule 37(c)(1) where, as here, the opposing party knew of

the undisclosed witness. See Brown v. Chertoff, No. 406CV002, 2009 WL 50163, at *4-5 (S.D.

Ga. Jan. 7, 2009) aff’d sub nom. Brown v. Napolitano, 380 F. App’x 832 (11th Cir. 2010) (denying

motion in limine where the plaintiff “was aware of the identities of [non-disclosed witnesses]

during discovery and could have sought to depose them had he chose to do so”); Wajcman v. Inv.

Corp. of Palm Beach, No. 07-80912-CIV, 2009 WL 465071, at *5 (S.D. Fla. Feb. 23, 2009)

(denying motion in limine where party was well aware of non-disclosed witness’ existence and

significance); Burden v. City of Opa Locka, No. 11-22018-CIV, 2012 WL 4764592, at *8 (S.D.

Fla. Oct. 7, 2012) (plaintiffs were unable to demonstrate that the failure to provide them with [non-



                                                  6
disclosed witness’s declaration] was not harmless because the witness was referenced in the

plaintiffs’ own complaint); Wolfe v. Sec’y, Dep’t of Corr., No. 5:10-CV-663-OC-PRL, 2012 WL

6740732, at *1 (M.D. Fla. Dec. 30, 2012) (“The Court agrees that the identity of [non-disclosed

witness] was made known to Plaintiff during the discovery process, and thus, his testimony will

be permitted. [Non-disclosed witness] was identified . . . during the deposition of Defendant’s

medical expert.”); Cardinal Health, Inc. v. Delivery Specialists, Inc., No. 10-20555-CIV-

UNGARO, 2011 WL 845915, at *5 (S.D. Fla. Mar. 8, 2011) (denying motion to strike declaration

submitted in support of summary judgment where party should have known of undisclosed

witness’ existence prior to the filing of the opposing party’s summary judgment motion in light of

the witness’ identification during discovery).

       There is no question that Dr. Sambandam—and the relevant information he possessed—

was “made known to [BioMatrix] during the discovery process.” To begin with, both Dr.

Sambandam’s name and his role in the events that precipitated this lawsuit were referenced dozens

of times during Sowersby’s deposition. See generally Sowersby Dep. [ECF No. 68-1 & 68-2].

Indeed, Sowersby testified about meeting with Dr. Sambandam just before he left BioMatrix—

and specifically testified that, at this meeting, the two discussed the possibility that Dr. Sambandam

might begin sending his patients to Sowersby at InfuCare. Sowersby Dep. 116:2-19 [ECF No. 68-

1 at 30]. Dr. Sambandam was also a focal point of the deposition of BioMatrix’s own 30(b)(6)

witness, Jordan Stone. See Stone Dep. [ECF No. 68-3:18]. In fact, Stone testified that the majority

of the 21 patients Sowersby served at BioMatrix were patients of Dr. Sambandam. Stone Dep.

17:13-17 [ECF No. 68-3 at 17].

       BioMatrix cannot now credibly claim to have been surprised that Dr. Sambandam “ha[d]

information relevant to [the] Defendants’ defenses.” Pl. Resp. MSJ at 3. To the contrary, BioMatrix



                                                  7
had every opportunity to take Dr. Sambandam’s deposition during the more than seven months of

discovery the parties received—and simply chose not to do so. The Defendants’ failure to disclose

Dr. Sambandam’s testimony in their Rule 26(a) disclosures was therefore “harmless,” FED. R. CIV.

P. 37(c)(1)—and, to the extent it was not, its harmfulness resulted chiefly from BioMatrix’s own

decision not to pursue his deposition. See Cardinal Health, Inc., 2011 WL 845915 at *5 (noting

that a party does not violate Rule 26 where the complaining party must have been aware of the

“likelihood of the declarant being a witness in this matter due to the declarant’s name appearing

multiple times” during discovery). Accordingly, the Court can and will consider Dr. Sambandam’s

declaration.

2.     Count I: Breach of Contract against Sowersby

       BioMatrix and Sowersby each move for summary judgment as to Count I of the Amended

Complaint. To establish a breach of contract under Florida law, the plaintiff must show: (1) a valid

contract; (2) a material breach; and (3) damages resulting from the breach. Vega v. T-Mobile USA,

Inc., 564 F.3d 1256, 1272 (11th Cir. 2009). Damages in a breach of contract action are recoverable

only where they were proximately caused by, and naturally flow from, the breach. See, e.g.,

Vanmoor v. King, No. 06-60115-CIV, 2006 WL 8432493, at *3 (S.D. Fla. Aug. 2, 2006)

(describing the third element of a breach of contract claim as “damages as a proximate cause of

[the] breach”).

       As a preliminary matter, there is no dispute that Sowersby signed three documents when

he was hired at BioMatrix—an “Offer of Employment and Employment Contract,” and

“Employment Code of Conduct Agreement,” and an “Employee Handbook Receipt and

Acknowledgement.” Pl. MSJ at 14-16. Instead, the parties disagree about the enforceability of

these documents, whether Sowersby actually breached the specific terms of each document, and



                                                 8
whether any of BioMatrix’s claimed damages were proximately caused by the alleged breach of

these documents.

        BioMatrix posits that each individual document constitutes a separately enforceable

contract—and that Sowersby breached salient provisions of each. Id. Specifically, BioMatrix avers

that Sowersby breached (1) the Employment Contract, which prohibited him from “rendering

services or engaging or participating in business activities that would interfere with his duties to

BioMatrix or compete with BioMatrix,” when he solicited patients for InfuCare while he was a

BioMatrix employee; (2) the Code of Conduct Agreement, which prohibited him from soliciting

or servicing BioMatrix patients for another company and from disseminating confidential

BioMatrix client records; and (3) the Employee Handbook, which similarly prohibited him from

using or sharing confidential or proprietary information regarding marketing strategies, customer

lists, pricing policies, or other related information. Id.

        Sowersby counters that none of the documents bound him in any way and that, even if they

did, BioMatrix issued an employment handbook in 2017, which “disclaim[s] the existence of any

enforceable employment contract unless the document is signed by BioMatrix’s CEO, Bruce

Greenberg.” Def. Resp. MSJ at 4-5. Specifically, Sowersby argues that the “General Handbook

Acknowledgement” he signed in July of 2017—which recognizes that “no representative of

BioMatrix other than the CEO may alter ‘at will’ status and any such modification must be in a

signed writing”—released him from the terms of both the restrictive covenant and the code of

conduct he signed three years before. See 2017 General Handbook Acknowledgement [ECF No.

70-3]; Def. Resp. MSJ at 4-5. But a plain reading of this Acknowledgment reveals that it did no

such thing. In fact, the Acknowledgment simply clarifies that Sowersby’s at-will employment may

be modified only by a signed writing from BioMatrix’s CEO. It thus says absolutely nothing



                                                    9
about—and in no way alters the effect of—either the restrictive covenant or the code of conduct

to which Sowersby was, as ever, bound. Moreover, as BioMatrix correctly notes, “release” is an

affirmative defense to a breach of contract claim and, as such, must be raised in a responsive

pleading to the Amended Complaint. U.S. ex rel. Ragghianti Foundations III, LLC v. Peter R.

Brown Const., Inc., No. 8:12-CV-942-T-33MAP, 2014 WL 103457, at *11 (M.D. Fla. Jan. 10,

2014) (holding that a party cannot assert the affirmative defense of “release” at the summary

judgment stage); see also Rakip v. Paradise Awnings Corp., 514 F. App’x 917, 920 (11th Cir.

2013) (“Release is an affirmative defense, and a party must plead it or it is waived.”). Because

Sowersby did not raise “Release” as an affirmative defense in his Answer, see generally Sowersby

Answer [ECF No. 45], he has waived that defense.

          Nevertheless, the Court cannot enter summary judgment for BioMatrix as to Count I.

Although, as BioMatrix points out, Florida law permits the enforcement of restrictive covenants

against at-will employees (element one)4—and despite ample evidence that Sowersby breached

each of his employment “contracts” (element two)5—there remains a genuine dispute over a

material fact: whether BioMatrix’s claimed damages were proximately caused by Sowersby’s

breach.

          On this point, Sowersby says that BioMatrix cannot establish proximate causation because

it was Dr. Sambandam who “took it upon himself” to refer BioMatrix’s patients to InfuCare. Def.

Resp. MSJ at 6; see also Def. MSJ at 4-6. Indeed, Dr. Sambandam’s unrebutted declaration attests

that Sowersby could not, on his own, transfer patients to InfuCare—and that he (Dr. Sambandam)




4
  See, e.g., Open Magnetic Imaging, Inc. v. Nieves-Garcia, 826 So. 2d 415 (Fla.3d DCA 2002)
(discussing the enforceability of restrictive covenants vis-a-vis an at-will employee).
5
  See, e.g., Pl. Reply MSJ at 4 (describing Sowersby’s plans for transferring patients from
BioMatrix to InfuCare without InfuCare’s knowledge).
                                                 10
made the independent decision to refer the six patients in question to InfuCare. See Dr. Sambandam

Decl. ¶¶ 4-6. Because BioMatrix elected—for reasons that are entirely unclear—not to take the

depositions of either Dr. Sambandam or the six patients, there is now a genuine dispute as to

whether the patients left BioMatrix because of: (1) Sowersby’s stratagems; (2) Dr. Sambandam’s

referrals; or (3) the patients’ own independent decisions. “If a reasonable fact finder evaluating the

evidence could draw more than one inference from the facts, and if that inference introduces a

genuine issue of material fact, then the court should not grant summary judgment.” Allen v. Bd. of

Pub. Educ. for Bibb Cnty., 495 F.3d 1306, 1315 (11th Cir. 2007). Accordingly, the parties’

respective Motions for Summary Judgment as to Count I of the Amended Complaint are DENIED.

3.      Counts II & III: Violations of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §
        1836, and the Florida Uniform Trade Secrets Act (“FUTSA”), Fla. Stat. §§ 688.01, et
        seq.

        To establish a violation of Florida’s Uniform Trade Secrets Act (“FUTSA”), a plaintiff

must prove that: “(1) the plaintiff possessed secret information and took reasonable steps to protect

its secrecy and (2) the secret it possessed was misappropriated, either by one who knew or had

reason to know that the secret was improperly obtained or by one who used improper means to

obtain it.” Del Monte Fresh Produce Co. v. Dole Food Co., Inc., 136 F. Supp. 2d 1271, 1291 (S.D.

Fla. 2001). Under FUTSA, “[t]o qualify as a trade secret, information must derive economic value

from not being readily ascertainable by others and must be the subject of reasonable efforts to

protect its secrecy.” Id. at 1291.

        Similarly, the federal Defend Trade Secrets Act (“DTSA”) describes a trade secret as any

information about which: (1) the owner has taken reasonable measures to keep secret; and (2) the

information derives independent economic value, actual or potential, from not being generally

known to, and not being readily ascertainable through proper means by, another person who can



                                                 11
obtain economic value from the disclosure or use of the information. See M.C. Dean, Inc., 199 F.

Supp. 3d 1349, 1353 (S.D. Fla. 2016).

          The parties do not argue that BioMatrix’s trade secret misappropriation claims turn on

which statute—FUTSA or DTSA—applies, so the Court may analyze the substance of the

Plaintiff’s claims simultaneously. See Temurian v. Piccolo, No. 18-CV-62737, 2019 WL 1763022,

at *10 (S.D. Fla. Apr. 22, 2019) (“The parties agree that analysis of the [FUTSA and DTSA] claims

is substantively identical. Therefore, the Court analyzes them together.”).

          BioMatrix contends that certain confidential material in its possession—including monthly

patient     lists,   patient   diagnosis   and   prescription   information,   pricing   information,

reimbursement/profit data, financial reports, patient health information, historical referral sources,

and other related company strategies—constitute trade secrets it took “reasonable” steps to protect.

Pl. MSJ at 13-14; Pl. Resp. MSJ at 9-10. According to BioMatrix, these “reasonable” steps

included utilizing password-protected databases, prohibiting employees from removing or sharing

certain files, and requiring employees to sign agreements to maintain the secrecy of the

information. Id. at 14. BioMatrix also says that the Defendants misappropriated these trade secrets

when Sowersby disclosed, and InfuCare used: (1) information concerning BioMatrix’s revenue

and profit margins; (2) data relating to Florida insurance reimbursements; (3) analysis of the kinds

of referrals that yield the “biggest profit margins”; and (4) patient lists and patient contact

information. Id. at 15-16.

          The Defendants respond that this amalgam of data does not constitute a “trade secret” under

either FUTSA or DTSA—and that, in any event, BioMatrix cannot show that Sowersby accessed

or otherwise misappropriated any confidential information. Def. Resp. MSJ at 8-12. Sowersby, for

his part, says that, because he received little training from BioMatrix, he intrepidly researched a



                                                   12
variety of websites and industry databases with the object of compiling lists of physicians who

“might be referral sources for IVIG patients.” Def. MSJ at 12. And, the Defendants add, because

all of the physicians Sowersby recruited to BioMatrix were “easily” identifiable through publicly

available information, Sowersby did not need to misappropriate BioMatrix’s records to contact the

physicians who ultimately became the original sources of his referrals. Def. MSJ at 17. Nor, the

Defendants argue, could either the patients or their doctors “reasonably” be prohibited from

“discussing” patient care with Sowersby. Id. Put simply, the Defendants suggest that Sowersby

did not, as it were, take anything that belonged to BioMatrix—at least not anything he had not

separately researched on his own and then stored in his own memory.

       But “[c]ourts are extremely hesitant to grant summary judgment regarding the fact-

intensive questions of the existence of a trade secret or whether a plaintiff took reasonable steps to

protect its trade secrets.” Furmanite Am., Inc. v. T.D. Williamson, Inc., 506 F. Supp. 2d 1134 (M.D.

Fla. 2007) (citing Lear Siegler, Inc. v. Ark–Ell Springs, Inc., 569 F.2d 286, 289 (5th Cir. 1978)).

Indeed, “[t]he term ‘trade secret’ is one of the most elusive and difficult concepts in the law to

define. The question of whether an item taken from an employer constitutes a ‘trade secret,’ is of

the type normally resolved by a fact finder after full presentation of evidence from each side.” Id.

at 1141 (cleaned up). Despite the parties’ extensive give-and-take on this issue, the Court is not

persuaded that summary judgment is the most appropriate—or, for that matter, the most

effective—mechanism for adjudicating “the fact-intensive questions of the existence of a trade

secret or whether a plaintiff took reasonable steps to protect its trade secrets.” Id. at 1134.

       Presaging this argument, the Defendants point out that “Florida courts have long held that

a customer list is not entitled to trade secret protection unless the party seeking trade secret

protection can demonstrate that it invested significant time and expense to compile the information



                                                  13
contained in the customer list.” Def. MSJ at 12-16 (citing Yellowfin Yachts, Inc. v. Baker

Boatworks, LLC, 898 F.3d 1279, 1299 (11th Cir. 2018)). And, the Defendants say, because

Sowersby testified that he compiled much of these customer lists “on his own,” BioMatrix could

not have spent “significant time and expense to compile the information.” Id. But there are at least

three major problems with this argument. First, the customer lists at issue here include far more

than just patient names. To list but one example, the data apparently contains important patient

profile information, such as the precise expiration date of a given patient’s prescription—

information that, as Sowersby conceded, could be used to predict how likely that patient might be

to switch providers. Pl. SMF ¶ 48. Second, the Court may not, and should not, be in the business

of adjudicating quintessentially factual questions—such as whether the “time and expense”

BioMatrix invested in the compilation of the information at issue here was, or was not,

“significant.” To the contrary, these are precisely the kinds of factual disputes that jurors are best-

equipped to resolve. See Marlite, Inc. v. Eckenrod, No. 09-22607-CIV, 2011 WL 39130, at *5

(S.D. Fla. Jan. 5, 2011), aff’d sub nom. Marlite, Inc. v. Am. Canas, 453 F. App’x 938 (11th Cir.

2012) (“Whether a particular type of information constitutes a trade secret is a question of fact.”).

Third, much of Sowersby’s argument turns on his testimony that he compiled this data “on his

own”—that, as counsel explained at oral argument, he simply kept all of this information stored

somewhere in the recesses of his prodigious memory. But “[c]redibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge . . . ruling on a motion for summary judgment.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). And, on this issue (if not others), a jury may well disbelieve

Sowersby’s account.




                                                  14
       Finally, although the parties do not brief the issue, whether the measures Biomatrix

employed to protect its trade secrets were reasonable is a highly “fact-intensive inquiry” not

susceptible of straightforward resolution at summary judgment.6 See Balearia Caribbean, Corp.

v. Calvo, No. 16-23300-CIV, 2018 WL 6261497, at *4 (S.D. Fla. Aug. 22, 2018).

       To summarize, then, the parties dispute the three most salient trade-secret issues in the

case: (1) whether the information in question constitutes a “trade secret” in the first place; (2)

whether BioMatrix took reasonable steps to protect that information; and (3) whether the

information was actually misappropriated. Indeed, the only pertinent fact the parties agree on is

that six of Sowersby’s patients left BioMatrix for InfuCare shortly after he himself resigned from

BioMatrix. But why they left—and, no less significant, what pieces of information Sowersby

employed to effectuate their transfer—remain hotly contested questions of fact for the jury, not

questions of law for the Court.

       Accordingly, the parties’ Motions for Summary Judgment on Counts II and III of the

Amended Complaint are DENIED.

4.     Count IV: Tortious Interference with Contract against InfuCare

       In Florida, the elements of a tortious interference with contract claim are: (1) the existence

of a contract; (2) the defendant’s knowledge of the contract; (3) the defendant’s intentional




6
  After all, the answer depends, to a great degree, on how one balances the cost that might be
inflicted if the information were released, together of course with the risk that the information
might in fact be released, against the cost of protecting it from release—all questions that, again,
implicate a potentially-innumerable range of variegated policy norms: viz. how much should a
company pay per employee to protect its trade secrets? Or is cost per employee not nearly the
appropriate metric at all? Should smaller companies implement different protocols than large
ones? Should technology companies be treated differently than manufacturers, clothing retailers,
or, as here, medical providers? Should customer information receive different protections than,
say, proprietary business secrets? And so on. In a democracy—representative or otherwise—
unelected judges are simply unfit to make these normative calls.
                                                15
procurement of the contract’s breach; (4) the absence of any justification or privilege; and (5)

damages resulting from the breach. Sourcing Sols. USA, Inc. v. Kronos Am., LLC, No. 10-23476-

CIV, 2011 WL 13223514, at *3 (S.D. Fla. Jan. 26, 2011) (citations omitted).

       According to BioMatrix, InfuCare’s owner, Deven Patel, knew about the restrictive

covenant Sowersby had signed when he started at BioMatrix—and yet, despite this knowledge, he

still allowed Sowersby to bring his BioMatrix patients over to InfuCare. Pl. MSJ at 12-13. But, as

InfuCare correctly points out, on April 5, 2018—before the start of Sowersby’s employment with

InfuCare—Patel asked Sowersby whether, after leaving BioMatrix, he would be subject to any

restrictive covenants. See [ECF No. 68-16 at 139]. And Sowersby unequivocally responded that

“I DO NOT have a Non-Compete, Non-Solicit, nor Restricted Covenants post employment with

my current company.” Id. at 140 (emphasis in original). As this exchange makes clear, there is a

genuine dispute of material fact with respect to whether InfuCare intentionally procured a breach

of Sowersby’s restrictive covenant.

       BioMatrix alternatively contends that, even if InfuCare did not know about Sowersby’s

restrictive covenant until May 11, 2018—when Patel received notice of it from BioMatrix’s legal

counsel—InfuCare’s unwillingness to disavow Sowersby’s actions resulted in additional breaches.

Pl. Reply MSJ at 7-8. But this argument is, for two reasons, unpersuasive. First, although

somewhat unclear from the briefing, it appears that all six patients left BioMatrix before May 11,

2018. Pl. SMF ¶¶ 63-64. Indeed, Sowersby testified that, after Patel instructed him, in the May 11

email, to “abide by [his] restrictive covenant” with BioMatrix, he “stopped” all efforts to transfer

further patients to InfuCare. See Sowersby Dep. 233-234 [ECF No. 68-1 at 59-60]. BioMatrix does

not explain how InfuCare could have intentionally breached a contract it did not know about until

after the alleged breach occurred.



                                                16
       Second, and perhaps more important, the fifth element of a tortious interference claim is

identical to the third element of a breach of contract claim: both require the plaintiff to prove

“damages resulting from the breach”—that is, that the plaintiff’s damages were proximately

caused by the breach. See Chipman v. Chonin, 597 So. 2d 363, 364 (Fla. 3d DCA 1992) (“In breach

of contract actions, a plaintiff may recover only if the damages were a proximate result of the

breach.”). Thus, even if BioMatrix could establish (beyond dispute) that InfuCare knew about the

restrictive covenant before the patients transferred over, the same causation questions that

precluded summary judgment on BioMatrix’s breach of contract claim likewise preclude it here.

Again, neither party has conclusively shown whether BioMatrix’s damages “resulted from”

InfuCare’s intentional procurement of the breach—rather than from some separate intervening

cause, such as because the patients decided, on their own, to switch to InfuCare or because Dr.

Sambandam persuaded them to do so. “Suffer[ing] damages,” standing alone, is simply insufficient

to justify the entry of summary judgment. See Pl. MSJ at 17.

       Accordingly, the parties’ respective Motions for Summary Judgment as to Count IV of the

Amended Complaint are DENIED.

5.     Count V: Breach of the Duty of Loyalty against Sowersby

       Although the parties refer to Count V as a “duty of loyalty” claim, it is in fact a claim that

Sowersby breached a fiduciary duty. Under Florida law, the elements of a breach of fiduciary duty

claim are: (1) the existence of a fiduciary duty; (2) the breach of that duty; and (3) damages

proximately caused by that breach. Lesti v. Wells Fargo Bank, N.A., 960 F. Supp. 2d 1311, 1323

(M.D. Fla. 2013) (citing Miller v. Miller, 89 So.3d 962 (Fla. 5th DCA 2012)). As with BioMatrix’s

breach of contract claim, genuine disputes of material fact with respect to whether any of




                                                17
BioMatrix’s claimed damages flowed proximately from Sowersby’s purported breach naturally

preclude summary judgment as to Count V.

6.     The “Lost Profits” Claim

       Finally, the Defendants ask for summary judgment on BioMatrix’s “lost profits claim,”

because, they say, the claim is too speculative to proceed. Def. MSJ at 7-9. But, at the summary

judgment stage, a party need not present exacting proof of the precise amount of lost profits it

intends to claim. See May v. Nygard Holdings Ltd., 203 F. App’x 949, 951 (11th Cir. 2006). And

the Defendants do not suggest that BioMatrix has suffered no damages, that “lost profits” are

unavailable for the claims BioMatrix has made, or that BioMatrix could make no more specific

accounting of its damages at trial.

       That said, at trial, BioMatrix must be prepared to provide the jury with a reasonable

standard for calculating its “lost profits claim.” Nebula Glass Int’l, Inc. v. Reichhold, Inc., 454

F.3d 1203, 1218 (11th Cir. 2006) (“Florida law clearly does not require that the amount of lost

profits be certain . . . the law does [however] require a reasonable standard for calculation [for the

jury].”) (emphasis added). Put another way, even if BioMatrix can prove that the Defendants

proximately caused its damages, BioMatrix must still give the jury an “adequate yardstick” by

which to calculate its “lost profits.” Id. Whether BioMatrix can meet this standard with admissible

evidence is, of course, a question the Court will resolve at trial.

                                   *       *       *      *       *

       Accordingly, the Court hereby

       ORDERS AND ADJUDGES as follows:

       1. The Plaintiff’s Motion for Partial Summary Judgment [ECF No. 66] is DENIED.

       2. The Defendants’ Motion for Summary Judgment [ECF No. 69] is DENIED.



                                                  18
      DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of October 2019.




                                                _________________________________
                                                ROY K. ALTMAN
                                                UNITED STATES DISTRICT JUDGE

cc:   counsel of record




                                         19
